Citation Nr: 0802134	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran timely submitted his substantive appeal 
to a rating decision dated in July 2002.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.

In September 2007, the veteran appeared and testified at a 
Travel Board hearing at the Los Angeles RO.  The transcript 
is of record.  

As discussed at the veteran's hearing, at the very least, the 
veteran's pleadings must be considered as applications to 
reopen his claim of service connection for bilateral heal 
pain.  Also as discussed at the hearing, the Board is 
referring this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not submit a substantive appeal within 
one year of a July 17, 2002, rating decision denying service 
connection for a heel condition, nor within sixty days of the 
issuance of a November 21, 2003, Statement of the Case (SOC).


CONCLUSION OF LAW

Denial of service connection for a heel condition in a July 
2002 rating decision was not timely appealed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the timeliness of an appeal, the Board finds that 
the provisions of the VCAA are not applicable because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The Court found in Manning 
that the VCAA can have no effect on appeals that are decided 
on an interpretation of the law as opposed to a determination 
based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to this issue.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 38 
C.F.R. § 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.

The veteran claimed service connection for a heel condition 
in a February 14, 2002, application for benefits.  The RO 
denied the veteran's claim in a July 17, 2002, rating 
decision.  The veteran filed his Notice of Disagreement in 
August 27, 2002.

In November 21, 2003, the RO issued its SOC, which included a 
letter advising of the time period within which the veteran 
could appeal the denial of benefits.  The veteran's VA Form 9 
was received on November 1, 2004.  There is no document of 
record between November 21, 2003 and November 1, 2004 that 
contained the same information as in the VA Form 9.  On 
January 24, 2005, VA issued the veteran a letter stating that 
his substantive appeal had not been timely filed.  

The veteran testified that he misunderstood the appeals 
information.  He interpreted the appeals instructions as 
allowing him one year from the date of the SOC to appeal his 
claim.  He further testified that he sought help from his 
senator and requested that her office prepare the appeal.  He 
noted that the senator's office communicated with VA, but did 
not file his appeal for him.  Thus, the veteran submitted his 
VA Form 9 on November 1, 2004.  

The Board finds the veteran submitted his VA Form 9 over one 
year following the rating decision and over sixty days 
following the issuance of the SOC.  Although the Board 
appreciates the veteran's statements that he misunderstood 
the timing of the document submission for his appeal, he was 
provided the requisite notice regarding the appropriate time 
period for submission of his VA Form 9 or its equivalent.  
Consequently, his appeal of the July 17, 2002, rating 
decision is not timely filed, and is thus, final.  


ORDER

An appeal as to the July 2002 rating decision denying service 
connection for a heel condition was not timely filed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


